Citation Nr: 1124277	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  09-28 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION


The Veteran had active service from June 1973 to June 1977, and from September 2005 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2011, which was following the RO's most recent adjudication of the issue in the June 2007 statement of the case (SOC), the Veteran submitted additional evidence with a waiver of RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.


FINDINGS OF FACT

Throughout the entire period under appellate review, the Veteran's PTSD is shown to have been manifested by symptomatology consistent with no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

  
CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, including Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The present matter arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed in this appeal under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and recognizes that the Veteran submitted an Authorization and Consent to Release Information (Release) in April 2011 for ongoing treatment records from his private psychiatrist.  Currently, the record contains treatment records from the private psychiatrist through October 2008.  The Board finds that remand is not necessary, however, because the psychiatrist wrote a letter in March 2011 summarizing the Veteran's symptomatology during the intervening time period.  Importantly, the psychiatrist's summary shows a disability picture consistent with symptoms previously reported.  Thus, remanding the matter case to obtain the records would merely result in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Otherwise, the record reveals no outstanding evidence with respect to the Veteran's claim.  

Moreover, the Veteran was afforded a VA contract (QTC) examination in April 2008 to evaluate the severity of his PTSD symptomatology.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the Veteran's PTSD symptomatology in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since that evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that an initial disability rating of 50 percent is warranted for his PTSD.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in November 2006.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

Evaluations of mental health disorders, such as the Veteran's service-connected PTSD, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411.  The pertinent rating criteria are as follows:

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

The highest rating, 100 percent, is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

In comparing the present case, the Board finds that the Veteran's PTSD symptomatology since the date of the award of service connection (from November 2006) does not meet the criteria for assignment of the next-higher 70 percent rating.

The pertinent evidence of record includes an April 2007 letter from the Veteran's private (non-VA) psychiatrist.  The psychiatrist noted that the Veteran had been married for 33 years, and this was his only marriage.  Further, the Veteran had been a store manager for 30 years.  His PTSD symptoms involved nightmares and flashbacks.  He also had panic attacks 3 to 4 times per week.  He also had such PTSD symptoms as intrusive thoughts and hypervigilance.  Furthermore, he rarely socialized and only with individual friends.  His recent memory was severely impaired, such that he could not remember what he read and got lost easily.  His "working memory" was 100 percent impaired.  He also had auditory and visual hallucinations 2 to 5 times per week.  He was depressed 75 percent of the time, with no energy and little interest in things.  He also had crying spells, and he would anger and agitate easily.  He felt helpless at times, but rarely felt suicidal.  

After listing these symptoms, the psychiatrist reported his diagnoses as PTSD and major depression, and he assigned a GAF score of 40.  The private psychiatrist then summarized in his April 2007 letter that the Veteran's PTSD symptoms caused him to be "moderately compromised in his ability to sustain social relationships" and "moderately compromised in his ability to sustain work relationships."   Finally, it was noted that the Veteran was started on medication and weekly cognitive behavioral psychotherapy.  

In April 2008, the Veteran underwent a VA/QTC examination.  He complained of sleep problems, including nightmares, since his return from Iraq.  He also described symptoms such as avoidance and hypervigilance.  He also had anxiety and anger problems, although he had learned to control his temper.  He avoided close relationships and crowds, such that he felt safer at home.  He had panic attacks several times per week, and angered easily, but tried to control his anger.  He also had visual hallucinations of objects flashing past him, which usually occurred at night.  He had maintained his employment of 27 years as a manager without difficulties.  He had no inpatient hospitalizations or emergency room (ER) visits.  He had been married for 35 years and had an adult son with whom he had a "good relationship." Otherwise, he felt detached from others and avoided socializing.  He spent most of his time at home.  

On mental status examination, the VA examiner found the Veteran fully oriented, and his appearance and hygiene were within normal limits.  His behavior was appropriate; affect and mood were depressed with slight depression most days.  Communication, speech, and concentration were normal.  He had panic attacks one to two times per week lasting up to 10 minutes.  He had no suspiciousness, no delusions or hallucinations, and no obsessive rituals.  Thought processes, judgment, and memory were intact.  There was no suicidal ideation or homicidal ideation.  

The VA examiner then noted all pertinent medical evidence of record, including those from the private treating psychiatrist cited above.  Based on the examination results, the VA examiner's assessment was PTSD, chronic.  A GAF score of 55 was assigned.  The VA examiner summarized, in pertinent part, that the Veteran's symptoms caused distress in social and occupational functioning with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, though he was functioning satisfactorily with routine behavior, self care and normal conversation.  He understood simple and complex commands.  He was capable of managing his activities of daily living (ADLs).  He was not a danger to himself or others.  

The Veteran also underwent a general (non-psychiatric) VA/QTC examination in April 2008.  He informed the VA examiner that he had poor response to his psychiatric medications.  On examination, the VA examiner found the Veteran fully alert and oriented with normal behavior and appropriate affect.  Comprehension was normal and memory was intact.  He showed no signs of tension. 

In March 2011, the Veteran's private treating psychiatrist wrote a second letter in support of the present claim.  The letter was identified as an update and summary with the Veteran's most treatment being in January 2011.  According to the letter, the Veteran's symptoms during this time involved continued nightmares, flashbacks, intrusive thoughts, hypervigilance, and startling easily.  He had panic attacks "occasionally."   He socialized frequently with friends and family.  His recent memory was "severely impaired" and working memory was 75 percent impaired.  He could not remember what he read; misplaced things often; forgot what had been told; and occasionally got lost when driving on trips.   He had anger, sadness and fear 50 percent of the time, which, according to the psychiatrist, indicated dysfunctional prefrontal cortex.  The Veteran also had auditory and visual hallucinations.  He had depression 50 percent of the time with no energy and little interest.  He had had crying spells, and he angered and agitated easily.  He was competent.  

The private psychiatrist's diagnoses were PTSD and major depression, and a GAF score of 40 was assigned.  The psychiatrist then summarized that the Veteran was severely compromised in his ability to sustain social and work relationships.  The treatment plan involved continued medication and psychotherapy.  

Also of record are the private psychiatrist's treatment records from April 2007 through October 2008, which reflect symptomatology as described in the psychiatrist's two letters.  The treatment records also show GAF scores assigned in the range of 45 to 50.  

In light of this evidence, the next higher, 70 percent rating is not assignable as the Veteran's symptoms are not show to more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

In fact, the VA/QTC examination results and the private treatment records, including the two summarizing letters, show no indication of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; or neglect of personal appearance and hygiene.  

The April 2007 private letter indicates that the Veteran "rarely" had suicidal ideation, but the remaining private records show that he "never" felt suicidal.  The April 2008 VA/QTC examiner likewise noted that the Veteran denied suicidal ideation.  

The evidence also fails to show near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The treatment records show panic attacks, but not near-continuous panic.  Further, the private, April 2007 letter reports depression 75 percent of the time, but a June 2007 progress note shows depression occurring only 50 percent of the time.  A February 2008 assessment shows depression 25 percent of the time.  Then, the Veteran reported depression "most days" to the April 2008 VA/QTC examiner, but the private psychiatrist's March 2011 letter indicates depression 50 percent of the time.  The Board finds that this frequency is inconsistent with near-continuous depression. While the report of depression 75 percent of the time in April 2007 might be supportive of a staged increase in some circumstances, the overall 
Record throughout the appeal period, include the VA/QTC examination results show that the Veteran was able to function independently, appropriately, and effectively.  As such, assignment of the next-higher 70 percent evaluation is not warranted for any portion of the rating period on appeal based on the Veteran's symptoms of depression.

Additionally, there is no evidence of impaired impulse control, such as unprovoked irritability with periods of violence. The private, April 2007 letter reports that the Veteran would anger and agitate easily.  He also informed the April 2008 VA/QTC examiner that he had anger problems.  Yet, he told the VA examiner that he had learned to control his temper.  

The evidence also does not show difficulty in adapting to stressful circumstances including work or work like setting. To the contrary, the Veteran reported throughout the appeal period that he had worked for the same company for over 30 years, and he was a manager throughout the appeal period.  

Moreover, the evidence shows that his symptoms did not cause an inability to establish and maintain effective relationships.  Rather, he informed the April 2008 VA/QTC examiner, consistent with the private treatment records, that he had been married once for over 30 years and had an adult son.  He described having a "good relationship" with his wife and son.  The private, April 2007 letter reports that the Veteran rarely socialized and only with individual friends.  He similarly told the April 2008 VA/QTC examiner that he avoided close relationships and crowds, he felt safer at home, and he felt detached from others and avoided socializing.  Yet, the private, March 2011 letter documents that the Veteran socialized frequently with friends and family.  The psychiatrist summarized that the Veteran was severely compromised in his ability to sustain social and work relationships.  This evidence is inconsistent with inability to establish and maintain effective relationships.

The Board recognizes that the private records describe the Veteran as having "severe" memory difficulties.  Yet, the symptoms described are reflective of "mild memory loss (such as forgetting names, directions, recent events)," as set forth in the 30 percent schedular criteria of 38 C.F.R. § 4.130.  In fact, the private, April 2007 letter specifically reports "severely impaired" memory with symptoms inability to remember what the Veteran had read, and that he got lost easily.  Likewise, the private, March 2011 letter sets forth his symptoms of "severely impaired" memory as involving inability to remember what the Veteran had read; he often misplaced things; he forgot what had been told; and he occasionally got lost when driving on trips.   The April 2008 VA/QTC examiner found that the Veteran's memory was intact.  Thus, the Veteran's memory loss is inconsistent with assignment of a higher evaluation throughout the rating period on appeal.  

The Board also acknowledges the private treatment records showing symptoms of persistent auditory and visual hallucinations, which are listed as a symptom associated with a 100 percent schedular rating.  See 38 C.F.R. § 4.130.  Overall, however, the Veteran's symptoms are not shown to more nearly approximate a level of disability impairment consistent with the assignment of a higher rating, even when considering the Veteran's hallucinations.  In fact, the private psychiatrist, in his April 2007 letter, concluded that the Veteran's PTSD symptoms caused him to be only "moderately compromised in his ability to sustain social relationships" and "moderately compromised in his ability to sustain work relationships."  Similarly, the April 2008 VA/QTC examiner found that the Veteran's symptoms resulted in no more than distress in social and occupational functioning with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The private psychiatrist's March 2011 letter identifies symptoms causing the Veteran to be "severely compromised in his ability to sustain social and work relationships."  However, the Board finds significant that the symptoms actually identified in the March 2011 letter are more consistent with those symptoms identified in the psychiatrist's prior treatment records, the April 2007 letter, and the April 2008 VA/QTC examination.  Thus, a higher rating is not warranted on the basis of the March 2011 letter.  

Regarding suicidal ideation, the Veteran denied such upon VA examination.  Some evidence indicates that he was rarely suicidal, which implies that very occasionally he does endorse this symptom.  There is no evidence to indicate that this symptom is a significant component of his overall disability picture, and the infrequency with which such symptom occurs further indicates that such symptom, standing alone, does not warrant assignment of a 70 percent rating.  Indeed, at no time during the rating period on appeal is there definitive evidence of active suicidal thoughts.

The Board has also considered the GAF scores assigned during the period under review.  In this case, as shown, the GAF scores during the period in question ranged from a high of 55, as reflected by the April 2008 VA/QTC examination, which is consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  The private treatment records reflect GAF scores from 40 to 50, which indicate serious symptoms; or any serious impairment in social, occupational, or school functioning, or some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board finds that these GAF scores tend to support the assignment of a higher rating.  Nonetheless, the Board observes, with due deference to the GAF score assigned by the private psychiatrist, that the Veteran's PTSD symptoms are shown to not be productive of symptoms that would be characteristic or reflective of the criteria for a higher rating 70 percent rating under the VA rating schedule, as discussed in detail above.  See 38 C.F.R. § 4.118.   Thus, the GAF scores assigned by the private psychiatrist appear to be unsupported by the Veteran's concurrent symptomatology. Accordingly, a higher rating is not warranted on the basis of the GAF scores assigned during the appeal period, which are just one factor for consideration in evaluating a psychiatric disability.  

In conclusion, the Board finds that an initial evaluation higher than 50 percent is not warranted for PTSD.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate as the Veteran's PTSD symptomatology does not present an exceptional or unusual disability picture.  Although a schedular evaluation in excess of the presently-assigned 50 percent is provided for certain manifestations of PTSD, the presently-assigned 50 percent schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed in detail above.  Thus, the schedular criteria warranting a higher rating are not present in this case.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.  


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


